Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al. (US 2018/0048498), hereinafter referred to as Stern, in view of Han et al. (US 2017/0150367), hereinafter referred to as Han and Lee et al. (US 10,314,059), hereinafter referred to as Lee.
Regarding claim 11, Stern teaches:
A user terminal that communicates in a cell where listening is executed before uplink (UL) signal transmission, the user terminal comprising:
a transmitter that transmits a UL signal in a UL transmission period ([0251] notice scheduling UL transmissions);
a processor that controls transmission of the UL signal based on a result of the listening ([0240] WTRU determines channel is not busy based on LBT evaluation, which ultimately leads to UL transmission); and
a receiver that receives, second information about an offset between a subframe for receiving downlink control information for scheduling the UL signal and one or a plurality of subframes to which the UL signal is scheduled ([0251]-[0253] shows that a grant/configuration info is sent in a subframe and defines the timing of UL transmission and can also indicate periodicity and/or a subframe offset), and information about a duration of the listening ([0085 shows the LBT/CCA period length being configured by the eNB and dynamic signaling to the WTRU),
wherein the processor controls the duration of the listening based on information about the duration of the listening ([0085 shows the LBT/CCA period length being configured by the eNB and dynamic signaling to the WTRU), and the control section determines a timing of the UL transmission period based on the second information ([0253] shows that the WTRU performs UL transmission in the m+k subframe, where the m+k subframe and particularly the offset k was indicated to the WTRU).

Han teaches disclose receives first information about an offset from a starting position of a subframe and determines a timing of the UL transmission period based on the first information ([0229]-[0231] notice that base station notifies the offset of the new scheduling resource location relative to the starting scheduling resource location through DCI, where the starting scheduling location is n+4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention, to modify the scheduling scheme of Stern, as taught by Han, since such a modification would ensure harmonious coexistence between the LTE system and other wireless systems in the unlicensed spectrum ([0016] of Han).
The combined teachings of Stern and Han do not specifically teach wherein the processor controls to make an end of listening timing the same among a plurality of terminals that are scheduled in a same subframe.
Lee teaches wherein the processor controls to make an end of listening timing the same among a plurality of terminals that are scheduled in a same subframe (Col 5 lines 49-67, The base station transmits scheduling information through a PDCCH of a first subframe. The PDCCH of the first subframe that includes the scheduling information may be transmitted by broadcasting. The scheduling information includes an end of listening time. As a result of the broadcasting, user equipment’s may receive the scheduling information which includes an end of listening time).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would minimize power consumption of a user equipment according to Column 3 lines 1-3, and improve resource efficiency of the unlicenced band according to Column 6 lines 5-6.

Regarding claim 12, Stern teaches:
wherein the duration of the listening is 25 us ([0085] may be configured with a specific value of 20 usec, but may also be dynamically configured).

Regarding claim 13, this claim is rejected based on the same reasoning applied in the rejection of claim 11, since claim 13 is the method claim that corresponds to the user terminal claim rejected in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mukherjee et al. (US 20170196020) teaches multiple wireless devices may perform LBT procedures in parallel if they have been scheduled in the same UL subframe [0071]. Mukherjee can be substituted for Lee in the rejection of claims 11 and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411